     Case 2:19-cv-02146-KJM-DMC Document 44-1 Filed 05/26/20 Page 1 of 2


 1    Pierce Bainbridge Beck Price & Hecht LLP
      John M. Pierce (SBN 250443)
 2    jpierce@piercebainbridge.com
      355 South Grand Avenue, 44th Floor
 3    Los Angeles, California 90071
      (213) 262-9333
 4
      Pierce Bainbridge Beck Price & Hecht LLP
 5    David L. Hecht (pro hac vice)
      dhecht@piercebainbridge.com
 6    277 Park Avenue, 45th Floor
      New York, NY 10172
 7    (212) 484-9866
 8    Dhillon Law Group Inc.
      Harmeet K. Dhillon (SBN 207873)
 9    harmeet@dhillonlaw.com
      Nitoj Singh (SBN 265005)
10    nsingh@dhillonlaw.com
      177 Post Street, Suite 700
11    San Francisco, CA 94108
      (415) 433-1700
12

13    Attorneys for Plaintiff Sharidan Stiles
14

15
                              THE UNITED STATES DISTRICT COURT
16                         FOR THE EASTERN DISTRICT OF CALIFORNIA
17
      SHARIDAN L. STILES,                          Case No. 2:19-cv-02146-KJM-DMC
18
                      Plaintiff,                   Hon. Kimberly J. Mueller
19                                                 U.S. Magistrate Dennis M. Cota
              v.
20                                                 DECLARATION OF JOHN M. PIERCE IN
      WAL-MART STORES INC.,                        SUPPORT OF EX PARTE APPLICATION
21                                                 FOR LEAVE TO WITHDRAW AS
                      Defendant.                   COUNSEL OF RECORD FOR SHARIDAN
22                                                 STILES AND FOR A STAY OF
                                                   PROCEEDINGS TO ALLOW STILES TO
23                                                 SEEK NEW COUNSEL
24                                                 Date: June 26, 2020
                                                   Time: 10:00am
25
                                                   Courtroom 3, 15th Floor
26

27

28

                                     DECLARATION OF JOHN M. PIERCE
     Case 2:19-cv-02146-KJM-DMC Document 44-1 Filed 05/26/20 Page 2 of 2


 1           I, John M. Pierce, declares and states as follows:
 2           1.      On May 23, 2019, Sharidan Stiles engaged Pierce Bainbridge Beck Price & Hecht
 3    LLP (“Pierce Bainbridge”)
 4           2.      On May 20, 2020, Ms. Stiles sent an email to me indicating that she was
 5    terminating Pierce Bainbridge.
 6           3.      Ms. Stiles violated the Engagement Agreement by failing to cooperate with Pierce
 7    Bainbridge and failing to pay costs associated with her case.
 8           4.      Failure to cooperate and failure to pay were agreed-upon reasons for Pierce
 9    Bainbridge to withdraw from the representation.
10           5.      On May 26, 2020, Pierce Bainbridge sent Ms. Stiles a letter indicating that we
11    accepted her request for termination and that we would be seeking to withdraw from this matter
12    based on her termination request and furthermore due to her lack of cooperation, breakdown in
13    communications, and outstanding costs.
14           6.      In light of California Bar Rule 3-100, which governs an attorney’s obligation to
15    avoid disclosure of confidential information, I will not set forth here the specifics of Ms. Stiles
16    failure to cooperate. At the Court’s request, I will explain my statements and respond to any
17    questions the Court may have regarding the situation, in camera.
18

19    Dated: May 26, 2020                           Respectfully submitted,

20
                                                    Pierce Bainbridge Beck Price & Hecht LLP
21
                                                    /s/ John M. Pierce
22                                                  John M. Pierce (SBN 250443)
                                                    jpierce@piercebainbridge.com
23                                                  355 South Grand Avenue, 44th Floor
                                                    Los Angeles, California 90071
24                                                  (213) 262-9333

25                                                  David L. Hecht (pro hac vice)
                                                    dhecht@piercebainbridge.com
26                                                  277 Park Avenue, 45th Floor
                                                    New York, NY 10172
27                                                  (212) 484-9866

28                                                  Attorneys for Plaintiff Sharidan Stiles

                                                       1
                                       DECLARATION OF JOHN M. PIERCE
